Clerke, Justice.
Notwithstanding the very positive state-' ments contained in the affidavits in support of this motion, I think the plaintiffs have sufficiently proved that, at the time the attachment was issued, the domicil of the defendant was at Bradford, New-Hampshire. The papers read on this motion satisfactorily show, that he there kept a house, in which his wife and children lived, and in which he entertained his friends and exercised the domestic rights and duties.
Now as a man can have only one domicil, and as I entirely concur with Justice Paige in his able opinion in Crawford agt. Wilson, (4 Barb. 504,) that the terms legal residence or inhabitancy and domicil mean the same thing, (with a few exceptions, not comprising this case,) I cannot avoid the conclusion, that the defendant was a non-resident at the commencement of this action. His being engagéd in business in Franklin County, in this state, as a store-keeper, had no greater effect in making him a resident here, than a similar occupation in Williamstown, Canada, made him a.legal resident of that place. He probably intended to remove his domicil at some future time from Bradford to this state, and he might have made the effort on a former occasion to do so; but he never put that intention into *278execution by abandoning his domicil in New-Hampshire, and establishing one in this state.
For these reasons I dismiss the order to sho-w cause why the attachment should not be set aside, with $10 costs.